Citation Nr: 9919089	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-29 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer as 
secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970 and from June 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating determination 
of the St. Petersburg Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has prostate cancer.  


CONCLUSION OF LAW

The claim of service connection for prostate cancer as 
secondary to AO exposure is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998). 

With regard to the veteran's claim of service connection for 
prostate cancer as secondary to AO exposure, according to 
38 C.F.R. § 3.307(a)(6) (1998), the term herbicide agent 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at 
38 C.F.R. § 3.309(e) (1998) shall be service connected if 
they manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

The new regulations pertaining to AO exposure, expanded to 
include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era and 
have a disease listed at 3.309(e).  38 C.F.R. § 3.307(a)(6) 
(1998).  The veteran's active duty included service in 
Vietnam during the Vietnam era.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  Chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)  The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma, dermatofibrosarcoma 
protuberans, malignant fibrous histiocytoma, liposarcoma, 
leiomyosarcoma, epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
malignant mesenchymoma, malignant granular cell tumor, 
alveolar soft part sarcoma, epithelioid sarcoma, clear cell 
sarcoma of tendons and aponeuroses, extraskeletal Ewing's 
sarcoma, congenital and infantile fibrosarcoma, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation. Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to AO.  Brock v. 
Brown, 10 Vet. App. 155, 160 (1998).  

The threshold question that must be resolved with regard to 
the veteran's claim is whether he has presented evidence that 
his claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  

A well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious on its own or is capable of 
substantiation.  Epps.  An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings of 
prostate problems during the veteran's periods of service. 

In August 1996, the veteran requested service connection for 
prostate cancer as a result of AO exposure inservice.  He 
noted that he had had an AO protocol examination at the 
Gainesville VAMC and that it was his belief that he had a 
legitimate claim for service connection for prostate cancer.  

In December 1997, lab reports were received from the James 
Haley VA Medical Center (MC) which revealed that the veteran 
had had an abnormally high level of Alkaline Phosphatase in 
serum testing performed in August 1994.  

In his March 1998 written argument, the veteran's 
representative indicated that the lab reports revealed that 
the veteran had an alkaline phosphatase level of 231, whereas 
50-125 was considered normal.  He reported that alkaline 
phosphatase was increased in 90 percent of patients with bone 
metastases.  In support of this proposition he cited to 
Interpretation of Diagnostic Tests:  A Synopsis of Laboratory 
Medicine, Fourth Edition, Page 557.  He requested that 
additional testing be performed on the veteran to determine 
if prostate cancer was present.  

In July 1998, the RO sent the veteran a letter requesting 
that he provide the names and addresses of all medical care 
providers who had treated him for prostate cancer.  The RO 
enclosed written authorization forms to obtain those records.  
The veteran did not respond to the RO's request.  

In October 1998, the veteran was afforded a VA examination.  
At the time of the examination, the veteran indicated that he 
did not recall ever having received a prostate ultrasound 
with biopsy in the past.  The veteran's sole urinary 
complaints were occasional hesitancy and periodic urgency.  
He also mentioned voiding with a poor stream.  

The examiner noted that urinalysis performed on October 15, 
1998, showed trace protein and ketones but no evidence of 
bacteria.  Serum prostatic antigen performed on the same date 
was .7, which was reported as being within normal limits.  

Digital rectum examination showed the prostate to be small 
and nontender.  There was no evidence of nodules.  It was the 
examiner's opinion that there was no evidence of 
adenocarcinoma of the prostate.  

The Board notes that there have been no findings of prostate 
cancer subsequent to service.  While the veteran has 
expressed his belief that he currently has prostate cancer 
related to AO exposure, he is not medically qualified to 
render such an opinion.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Although there has been one finding of an abnormally 
high level of alkaline phosphatase, this, in and of itself, 
is not indicative of cancer.  Moreover, the October 1998 VA 
examiner specifically found that there was no evidence of 
prostate cancer after performing a physical examination and 
various testing.  The veteran's claim for service connection 
is not well grounded as there is no competent evidence of 
prostate cancer.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); see Gilpin v. Brown,  155 F.3d 1353 (Fed. Cir. 
1998). 

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

In his substantive appeal, the veteran alluded to his 
participation in "the agent orange class action lawsuit and 
received settlement."  In Brock v. Brown, 10 Vet. App. 155 
(1997), the Court held that, although enrollment in the Agent 
Orange Veteran Payment Program might seem to be probative of 
the veteran's possession of an Agent-Orange-related 
disability, the Court was aware of no information suggesting 
that receipt of payments under that Program--established by 
court settlement of a class-action, product-liability suit 
brought by Vietnam veterans against manufacturers of Agent 
Orange--turned on any finding that a veteran had an Agent-
Orange-related ailment.  In fact, the Court noted that the 
U.S. District Court for the Eastern District of New York 
described the Program as follows:

Vietnam veterans exposed to Agent Orange 
who suffered total (100%) disabilities 
arising from non-traumatic, non-
accidental and non-self-inflicted causes 
[are] eligible for payments [citation 
omitted].  The definition of total 
disability was taken from the Social 
Security Act, and Social Security 
Administration determinations of 
disability would be taken as evidence of 
disability for the Agent Orange Payment 
Program.

In re "Agent Orange" Product Liability Litigation, 689 F. 
Supp. 1250, 1257-58 (E.D.N.Y. 1988).

The Court went on to hold that the standards required for 
receipt of compensation under the Agent Orange Veteran 
Payment Program appeared to be very different from those 
required to establish a service-connected disability under 
chapter 11 of title 38, U.S. Code.  There was no indication 
that the receipt of benefits under that program was premised 
upon a present disability with connection to exposure to 
Agent Orange or to military service; the Program eligibility 
requirements quite clearly appear to be simply service, 
exposure to Agent Orange, and total disability.  Winsett v. 
West, 11 Vet. App. 420, 425 (1998); Brock, 10 Vet. App. at 
161-62.

In this case, the veteran's participation in the Agent Orange 
Veteran Payment Program cannot serve as competent evidence to 
render his claim well grounded, since such participation was 
not premised on a showing that he has the claimed prostate 
cancer.

It might be argued that the medical text cited by the 
veteran's representative serves to well ground the veteran's 
claim.  Generally, an attempt to establish a medical nexus to 
a disease or injury solely by generic information in a 
medical journal or treatise "is too general and inconclusive" 
to well ground a claim.  Sacks v. West, 11 Vet. App. 314, 317 
(1998) (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(holding that medical treatise evidence proffered by the 
appellant in connection with his lay testimony was 
insufficient to satisfy requirement of medical evidence of 
nexus to well-ground claim).  Medical treatise evidence, 
however, can provide important support when combined with an 
opinion of a medical professional.  See Rucker v. Brown, 10 
Vet. App. 67, 73-74 (1997) (holding that evidence from 
scientific journal combined with doctor's statements was 
"adequate to meet the threshold test of plausibility"); 
Bielby v. Brown, 7 Vet. App. 260, 265-67 (1994).  Similarly, 
medical treatise evidence could "discuss[] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Wallin v. West, 11 
Vet. App. 509, 514 (1998) (citing Sacks, supra).  Indeed, as 
stated in Wallin, "in order for a claim to be well grounded 
[it] need not be supported by evidence sufficient for the 
claim to be granted.  Rather, the law establishes only a 
preliminary threshold of plausibility with enough of an 
evidentiary basis to show that the claim is capable of 
substantiation."  Mattern v. West, 12 Vet. App. 222, 228 
(1999) (citing Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The case law discussed in the preceding paragraph arose in 
the context of discussing whether a medical treatise could 
suffice to provide competent evidence of a nexus.  The Court 
has never held that medical treatise evidence was sufficient 
to provide competent evidence of a current disease or 
disability.  In the instant case, the medical text cited by 
the veteran's representative was not accompanied by any 
opinion by a medical professional.  Further, the medical text 
as cited by the representative did not in any way suggest 
that the abnormal laboratory study was diagnostic of prostate 
cancer.  As quoted by the representative, the text merely 
said that the abnormal finding was indicative that an 
existing cancer had metastasized.  The crucial question in 
this case is whether the veteran has a current cancer.  In 
the absence of any specific competent evidence that he has 
prostate cancer, the Board must conclude that the claim is 
not well grounded.

The Court has held in a long line of cases that if the 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist him in any further development of the 
claim.  38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); see also Grottveit, 5 Vet. App. at 
93; 38 C.F.R. § 3.159(a). 

The Board must deny the veteran's claim of entitlement to 
service connection for prostate cancer as secondary to AO 
exposure because it is not well grounded. 


ORDER

Service connection for prostate cancer as secondary to AO 
exposure is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

